Citation Nr: 1207449	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1970, including combat service in Vietnam and his decorations include a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2009, the Board granted a 50 percent disability rating for the Veteran's PTSD, granted service connection for hepatitis C, and remanded the issue of entitlement to a TDIU.

In a January 2010 rating decision implementing the Board's favorable December 2009 determinations, the RO assigned an effective date of April 18, 1995, for the 50 percent evaluation for the Veteran's PTSD and a noncompensable evaluation for the Veteran's hepatitis C, effective February 4, 2005.  Since that time the Veteran has not challenged the effective dates or the evaluations assigned and thus these issues are no longer before the Board.

The Veteran appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in an November 2010 order, granted the parties' joint motion for remand (JMR), vacating the Board's December 2009 decision insofar as the Board determined that an evaluation in excess of 50 percent was not warranted for PTSD and remanded the case for compliance with the terms of the joint motion.

Finally, although the Board remanded the Veteran's TDIU claim RO for further development, the Board retains jurisdiction of that issue.  The claim has not been recertified to the Board as the RO is apparently continuing to complete the actions outlined in the Board's December 2009 remand.  Thus, the Board has identified the issue on the first page to reflect that it remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded his a VA examination in January 2007.  The examiner stated that medical treatment for PTSD began in 1999 and that he was hospitalized in 1988 for a mental disorder.  He had moderate irritability, severe sleep impairment due to recurrent nightmares of traumatic inservice events, moderate social withdrawal, diminished interest in participation in activities, feelings of detachment or estrangement from others, exaggerated startle response, severe depressed mood with crying bouts, severe intolerance of noise, moderate forgetfulness, moderate lack of concentration, and avoidance behavior.  He reported an incident in which he was physically aggressive with an individual over a parking space.  Mental status examination revealed that his mood was nervous, his attention was intact, and he was oriented as to person, time, and place.  His thought process and content were unremarkable, there was no evidence of hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal ideation, homicidal ideation, episodes of violence, or problems with activities of daily living.  He exhibited good impulse control, normal remote and immediate memory, mildly impaired recent memory, and an ability to maintain minimal personal hygiene.  His PTSD symptoms were described as moderate.  It was noted that the Veteran retired in 1989 due to psychiatric problems described as "an emotional condition."  The Veteran was diagnosed as having PTSD, dementia, and polysubstance abuse in full remission.  He was assigned a GAF score of 70.  The examiner stated that the Veteran had mild impairment in employment, social/interpersonal relationships, and recreation/leisure pursuits, due to cognitive impairment and symptoms of PTSD.

The Board finds that another VA examination is necessary to determine the Veteran's current level of disability.  The Veteran's symptoms during the January 2007 psychiatric evaluation do not appear to reflect the assigned GAF score of 70, which indicates some mild symptoms.  In addition, as indicated in the March 2009 written argument, the examiner was inconsistent as the Veteran's symptoms were moderate and severe in nature, but his overall symptoms were described as only moderate and impairments in employment, social/interpersonal relationships, and recreation/leisure pursuits were described as only mild.  Furthermore, the examiner stated that treatment began in 1999 while the record shows that treatment began in 1987; the examiner inconsistently stated there were no episodes of violence and also described an instance of physical aggression; the examiner stated that the Veteran's symptoms were mild, but also that he retired in 1989 due to his psychiatric problems; and the examiner stated that the Veteran's symptoms were due to PTSD and non-PTSD conditions, but did not specify the symptoms related to PTSD.  The JMR also pointed out that the record shows that the Veteran experienced thought impairment and hallucinations, which were not considered by the examiner.  Thus, as stated in the JMR, the January 2007 VA examination is inadequate and assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA PTSD examination.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

On remand, any additional VA treatment records should also be obtained on remand as the most recent VA and private medical treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected PTSD, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Make arrangements to obtain any recent VA and private treatment records.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's psychiatric disability.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Following examination, the examiner should identify all of the Veteran's psychiatric symptoms and assign a Global Assessment of Functioning (GAF) score for his psychiatric disability.

The examiner should then opine as to whether the Veteran's psychiatric disability renders him unable to secure and follow a substantially gainful occupation.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran's psychiatric disability and his service-connected hepatitis C, either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.

In offering these assessments, the examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report. 

4.  Thereafter, after completing the development requested in this remand and the December 2009 remand, readjudicate the Veteran's PTSD claim, and if not rendered moot, readjudicate his TDIU claim.  If the decision with respect to either claim remains adverse to Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

